Bliss and Schenck, JJ. (dissenting).
It is undisputed that the defendant Lyons did not sign the note for Zall, but signed it only after the plaintiff Gallery had told him that his firm wanted to use the money, and then Lyons signed the note as an accommodation for the plaintiffs. From this the jury was perfectly justified in finding that there was no consideration as to the plaintiff Gallery, and that Lyons was an accommodation endorser for Gallery and .not for Zall. The accommodation *607endorser should not be compelled to pay a note to the person for whose accommodation he endorsed it.
Hill, P. J., Ceapser and Heffebnan, JJ., concur in Per Curiam opinion; Bliss and Schenck, J J., dissent in an opinion.
Judgment and order reversed upon the law and the facts and judgment for the plaintiffs is directed for the relief demanded in the complaint, with costs in the court below and in this court.